Medical Device Recalls > HeartWare Inc. Extends Recall to Include Ba...https://www.fda.gov/MedicalDevices/Safety/ListofRecalls/ucm509 | 85.htm

Eth by* A

HeartWare Inc. Extends Recall
to Include Batteries Used in the
Ventricular Assist Device Due
to Premature Power Depletion

The FDA has identified this as a Class | recall, the most serious type of recall. Use of
these devices may cause serious injuries or death.

Recalled Product:

« Batteries used on HeartWare Ventricular Assist Device (HVAD)

* Serial numbers: BATO00001 te BAT199999

° Model number: 1650

e Manufacturing dates: May 19, 2013 to July 1, 2015

¢ Distribution dates: May 21, 2013 to July 31, 2015

¢ Devices recalled in the U.S.: 18,631 units nationwide, including Washington D.C.

Device Use

The HVAD helps deliver blood from the heart to the rest of the body. It is used in
patients who are at risk of death from end-stage left ventricular heart failure and who
are waiting for a heart transplant. The system includes a pump implanted in the space
around the heart (pericardium (https://www.nilm.nih.gov/medlineplus

lencylimagepages/18081.htm)) and a controller that controls the speed and function
of the pump.

 

Reason for Recall

HeartWare Inc. is recalling the batteries because they may lose power prematurely
due to faulty cells. If the HVAD system is not connected to an additional power source
shortly after the system sounds an alarm indicating a low battery level, the pump will
stop working and the patient iniely experience serious adverse health consequences,
including death.

Who May be Affected

« Patients receiving cardiac support using the HVAD system supplied with the

! of 3 6/8/2018, 4:08 PM

 
Medical Device Recalls > HeartWare Inc. Extends Recall to Include Ba...https://www.fda.gov/MedicalDevices/Safety/ListofRecalls/ucm509185.htm

defective batteries

« Health care providers and caregivers monitoring patients with a HVAD system
supplied with the defective batteries

What to Do

On January 7, 2016, HeartWare Inc. sent an “Urgent: Medical Device Recall" letter to
affected customers. The letter instructed customers to:
¢ Complete and return the acknowledgement form attached with the letter

* Identify and quarantine affected batteries under patients’ possession and in
hospitals

* Arrange an appointment with a qualified representative for replacement batteries
with improved cells

¢ Return the affected products to HeartWare Inc. along with the completion form
attached with the letter

e Forward the notice to third affected customers

Contact Information

Customers can contact HeartWare Inc. at cs@heartware.com (mailto:cs@heart-
ware.com) or via telephone by calling 1-877-367-4823.

Date Recall Initiated:
January 7, 2016

Additional Resources

° HeartWare Ventricular Assist System (VAS) — Electrostatic Discharge May

back. ebarenivaan org!7 993/2017011 \20ng007

 
 
 

 

pion 2015)
¢ HeartWare Ventricular Assist System ~ Updated with Multi le Reasons for

How dol report a problem?

Health care professionals and consumers may report adverse reactions or quality
problems they experienced using these devices to MedWatch: The FDA Safety In-
formation and Adverse Event Reporting Program (https://www.access-
data.fda. a.gov/scripts/medwatch/index. cfm) either online, by regular mail or by FAX
to 1-800-FDA-0178.

 

 

2 of 3 6/8/2018, 4:08 PM

 
